COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Watts Premier, Inc., Watts Regulator Co.,     §              No. 08-16-00232-CV
 and Watts Water Technologies, Inc.,
                                               §                 Appeal from the
                      Appellants,
                                               §            County Court at Law No. 3
 v.
                                               §            of El Paso County, Texas
 Texas Farmers Insurance Company as
 Subrogee of Francisco Mercado,                §              (TC# 2016DCV0690)

                       Appellee.               §

                                               §
                                             ORDER

       Pending before the Court is the parties’ joint motion to abate. The motion is GRANTED.

We therefore abate the appeal until January 25, 2017. The parties shall file their motion to

dismiss the appeal or their motion for continuation of abatement on or before January 25, 2017.

       IT IS SO ORDERED this 27th day of October, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.